PER CURIAM
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant argues that, contrary to the trial court’s ruling, the record does not establish by clear and convincing evidence that, because of a mental disorder, she is unable to provide for her basic personal needs and is not receiving the care necessary for her health or safety. See ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient for involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.